DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: regarding claim 1, the prior art of record fails to disclose, teach, provide or suggest  wherein the floating module includes an abutting surface and a plurality of protrusions that extend from the abutting surface, and the protrusions are respectively arranged in the holding regions; and a main body inserted into the assembling region of the floating module and passing through the first thru-hole; and an assembling module passing through the second thru-holes and retained by the floating module through the holding regions, wherein the protrusions are abutted against the assembling module and are respectively arranged in the second thru-holes, so that the abutting surface is maintained to be spaced apart from the assembling module by a predetermined interval combined with the remaining limitations of the base claim.

The following is an examiner’s statement of reasons for allowance: regarding claim 10, the prior art of record fails to disclose, teach, provide or suggest a floating module defining an assembling region and a plurality of holding regions that are distributed around the assembling region, wherein the floating module includes an abutting surface and a plurality of protrusions that extend from the abutting surface, and the protrusions are respectively arranged in the holding regions; and a main body inserted into the assembling region of the floating module; and an assembling module retained by the floating module through the holding regions, wherein the protrusions are abutted against the assembling module, so that the abutting surface is maintained to be spaced apart from the assembling module by a predetermined interval combined with the remaining limitations of the base claim.

The following is an examiner’s statement of reasons for allowance: regarding claim 13, the prior art of record fails to disclose, teach, provide or suggest the abutting surface of the floating module and the baffle of the assembling module are jointly configured to movably clamp a panel, and are jointly movable relative to the panel that has a first thru-hole and a plurality of second thru-holes arranged around the first thru-hole, wherein the baffle is configured to partially cover one side of the first thru-hole and one side of the second thru-holes along an insertion direction, and the abutting surface is configured to cover another side of the second thru-holes along the insertion direction combined with the remaining limitations of the base claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E HARCUM whose telephone number is (571)272-9986. The examiner can normally be reached Mon-Fri. 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCUS E HARCUM/Examiner, Art Unit 2831